DETAILED ACTION
1.	This office action is in response to communication filed on 03/01/2021. Claims 1 and 9 have been amended. Claims 3, 4, 12, 16 and 18 have been canceled. Claims 1-2, 5-11, 13-15 and 17 are pending on this application.

Response to Arguments
2.	 Applicant’s arguments filed 10/05/2020 with respects to amended claims 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 9-11 and 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  
With respect to claim 9, the claim contains subject matter “flat antenna is arranged within a first layer” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Fig. 11 of application described the flat antenna (5) is arranged on the first layer (12) and on the second layer (21). 
With respect to depended claims 10-11 and 13-15, the claims contains subject matter flat antenna is arranged within a first layer” which was not described in claim 9.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-2, 5-7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. Pub. No. 2018/0083493 in view of Li et al. Pub. No. 2013/0127684.
Regarding claim 1, Fig. 1 through Fig. 5a of Hwang et al. discloses an antenna arrangement (200, 300 in Fig. 1) that facilitates transmission/reception by a portable wireless communication terminal (600 in Fig. 2) temporarily arranged in a passenger compartment (Fig. 2) of a transportation vehicle (400), the antenna arrangement  (200, 300) comprising: a supporting body (supporting body of 100; see Figs. 3 and 
However, Hwang et al. does not discloses injection molded directly onto the coupling antenna (220).
Fig. 5B of Li et al. discloses a coupling antenna (200) comprising injection molded directly (paragraph 0054) onto the coupling antenna (200)
Hwang et al. and Li et al. are common subject matter of antenna; therefore it would have been obvious before the effective filing date of the claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate the teaching of Li et al. into Hwang et al. for the purpose of providing many advantages are achieved For example, the manufacturing process is simplified to thereby shorten the manufacturing time thereof and minimize material costs and the amount of labor 

Regarding claim 2, Hwang et al. and combined with Li et al. as applied to claim 1 above, Fig. 2 of Hwang et al. further discloses wherein the shelf area (shelf arear on 100 in Fig. 2) is a bottom of a storage compartment (storage compartment of 100 in Fig. 2) within the passenger compartment of the transportation vehicle (see Fig. 2).  
Regarding claim 5, Hwang et al. and combined with Li et al. as applied to claim 1 above, Fig. 1 to Fig. 4 of Hwang et al. further discloses wherein the interface (interface between 200 and 300 in Fig. 1) is accessible from a side of the supporting body (100 in Fig. 2 ) that is averted from the shelf area (shelf area of 100 for 600 in Fig. 2).  
Regarding claim 6, Hwang et al. and combined with Li et al., as applied to claim 1 above, Fig. 2 of Hwang et al. further discloses wherein the supporting body (supporting body of 100) is part of a dashboard, and/or of a door panel, and/or of a central console (central console of vehicle; see Fig. 2) , and/or of a seat or of a seat back, and/or of a side panel.  
Regarding claim 7, Hwang et al. and combined with Li et al. as applied to claim 1 above, Fig. 5a of Hwang et al. further discloses wherein the flat antenna (220 in Fig. 5a) comprises: a foil antenna, and/or a planar wire structure (planar wire structure of 220; see Fig. 4), and/or an electrically conductive (see Fig. 5), cured lacquer layer. 
Regarding claim 17, Hwang combined with Li et al. as applied to claim 9 above,  Fig. 2 through Fig. 5a of Hwang  further discloses wherein the shelf area (shelf area of 100 for 600 in Fig. 2) is .  
 

7.	Claims 9-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. Pub. No. 2018/0083493 in view of Cherenko et al. U.S. patent No. 4,086,595.
Regarding claim 9, Fig. 1 through Fig. 5a of Hwang et al. disclose a transportation vehicle (Fig. 1) comprising: a passenger compartment (Fig. 2); and an antenna arrangement (200, 300 in Fig. 1) that facilitates transmission/reception by a portable wireless communication terminal (600 in Fig. 2) temporarily arranged in the passenger compartment (Fig. 2), the antenna arrangement comprising: a supporting body (supporting body of 100; see Fig. 3 or Fig. 4) having a shelf area (self-area of 100 for 600; see Fig. 2); and a flat antenna (220 in Fig. 5a) having an interface (interface between 200 and 300 in Fig. 1), wherein the shelf area (shelf area of 100 for 600 in Fig. 3) holds the wireless communication terminal  (600 in Fig. 3) on the supporting body (supporting body of 100) parallel to the flat antenna (200 in Fig. 4), the flat antenna (200 in Fig. 4) is arranged parallel to the shelf area (shelf area of 100 Fig. 3) in the supporting body ( supporting body 100 in Fig. 4), the interface (interface between 200 and 300 in Fig. 1) configure to connect via a wiring harness (interface wire harness between 200 and 300 in Fig. 4)   of the transportation (400) to an external antenna (300 in Fig. 1) of the transportation vehicle (Fig. 1), andPage 4 of 8 the supporting body (supporting body of 100 in Fig. 3)  is of multilayer (see Fig. 4 for discloses multilayer of support body 100) construction and the flat antenna (220’ in Fig. 5a) is arranged between a first layer (110a layer in Fig. 4), facing the shelf area (shelf area of 100 for 600 in Fig. 3) and second layer (bottom layer of 200 in Fig. 4), averted from the shelf area (avert from shelf area of 100 for 600 in Fig. 3), of the supporting body (supporting body of 100 in Fig. 4). 
within a first layer and on a second layer, wherein the first layer (110a layer in Fig. 4) comprises a polyurethane foam. 
Fig. 3 of Cherenlo et al. discloses an antenna (18) arrangement for a transportation vehicle (Col. 14 lines 38-40) comprising: is the flat antenna (18; Col. 14 lines 31-32) is arranged on a first layer (16) or within a second layer (see Fig. 5), and on a second layer (32), wherein the first layer (16) comprises a polyurethane foam ( Col. 14 lines 31-32). 
Hwang et al. and Cherenlo et al. are common subject matter of antenna; therefore it would have been obvious before the effective filing date of the claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate the teaching of Cherenlo et al. into Hwang et al. for the purpose of provide an antenna having higher Q-values and better radio reception than conventional laminated antenna (Col. 2 lines 10-12)

Regarding claim 10, Hwang combined with Cherenko et al. as applied to claim 9 above, Fig. 2 and Fig. 3 of Hwang further discloses wherein the shelf area (self-area of 100) is a bottom (bottom of compartment of Fig. 2) of a storage compartment (storage compartment of 100 for communication terminal of 100 in Fig. 2) inside the passenger compartment (see Fig. 2).  
Regarding claim 11, Hwang combined with Cherenko et al. as applied to claim 9 above Fig. 4 and 5a of Hwang  further discloses Fig. 4 further discloses wherein the flat antenna (220) is arranged on a surface (surface of  210) of the supporting body (supporting body 100)  opposite the shelf area (shelf area of 100 in Fig. 2).  
Regarding claim 13, Hwang combined with Cherenko et al. as applied to claim 9 above, Fig. 1 through Fig. 5a of Hwang further discloses wherein the interface (interfacing between 200 and 300 in 
Regarding 14, Hwang combined with Cherenko et al. as applied to claim 9 above, Fig. 2 of Hwang further discloses further discloses wherein the supporting body (supporting body of 100) is part of a dashboard, and/or of a door panel, and/or of a central console (central consoled of Fig. 2), and/or of a seat or of a seat back, and/or of a side panel.  
Regarding claim 15, Hwang combined with Cherenko et al. as applied to claim 9 above,  Fig. 4 and Fig. 5a  of Hwang  further discloses further discloses wherein the flat antenna (220) comprises:  ResponseAtty. Docket: 5246 1-269038Page 5 of 8 a foil antenna, and/or an electrically conductive (Fig. 5 {220}), cured lacquer layer.  


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. combined with Li et al. as applied to claims 1 and 9 above, in further view of Kagaya et al. Pub. No.: 2009/0243946.
Fig. 5 of Hwang et al. combined with Tsutsui et al. as applied to claims 1 above do not discloses wherein the flat antenna (220) is applied to a carrier foil that has a self-adhesive layer.
Fig. 1 of Kagaya et al. discloses flat antenna is applied to a carrier foil that has a self-adhesive layer (paragraph 0066).



Contact Information

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 8:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

03/21/2021
/LINH V NGUYEN/Primary Examiner, Art Unit 2845